Title: Franklin: Two Memos Given to John Laurens, [c. 20 March 1781]
From: Franklin, Benjamin
To: 




  [c. March 20, 1780]
  N° 1 Given to Col Laurence

Not having yet received the Accounts of the Cloathing &c. Ship’d in the Marquis de la Fayette, I cannot be exact with regard to it; but I believe there are compleat Habits ready made for at least 10,000 common Soldiers; consisting of Coats, Wastecoats, Breeches, Shirts, Stockings, Shoes, Overhalls &c. and that there is Cloth sufficient for 10,000 more, Soldiers and Officers. There is also the greatest part of 2,000 Barrels of Gunpowder, & of 15,000 small Arms which were receiv’d new and good out of the Kings magazine, a small part only being already sent in the Alliance & Ariel. There is also 200 Tons of Saltpetre; and 28 Iron Cannon of 24 lb. Shot. There is also all the remainder of our Magazine of old Arms, consisting of Gun Barrels, Locks and Rammers. The Quantity very considerable, but I cannot at present give it exactly. All the above belongs to the Public.—
I hear there will also go in the same Ship, which could not be fill’d by our Goods, a large Quantity of Cloathing on private Account, but of this I know nothing certain.—


N° 2 given to Col. Laurens
Note of Arms &c. shipt to America



Barrels 


In the Mars, Capt. Samson 78 Chests of Rampart Muskets Barrels containing each 90 Barrels—in all
7200 



Locks 


In ditto, 63 Hogsheads of Gun-Locks, each containing 550 Locks, in all
  34,350


There will go in the Active 1 Chest more containing 90 Barrels and 14 Hogsheads contg. in all 7700 Locks,
  7700 


Locks
42,050 


In the Marquis de la Fayette 200 Tons Saltpetre which will make 250 Tons Gunpowder or 5000 Barrels of 100 wt. each. 131 Cases containing 4472 best Muskets out of the King’s Stores, being the Remainder of 15,000, obtained last Year, the rest being sent by the Alliance & Ariel
2 Cases containing Bayonets, Scabboards & Flints.
At the same was obtained 2,000 Barrels of Gunpowder, of which a Part went in those two Ships, and the Remainder is in the Marquis de la Fayette.
There is also in the Marquis de la Fayette 48 Cases more of Gun Barrells, not said of what Sort, but good, nor what Number, suppose 4 or 5,000.
Also in the same Ship Cloathing made up for 10 or 12000 Men; I cannot be certain of the Quantity not having yet seen the Account, but expect it in a few Days. There is also, in the same Ship, Cloth for Soldiers Clothes sufficent as I have heard to make the whole amount to 20,000. There is as much Cloth & Trimmings for Officer’s Clothing as cost about 28,000 Livres, and there are 56 Bales of Blanketting.

